Name: 91/101/EEC: Commission Decision of 18 February 1991 concerning the areas referred to in Article 3 (2) of Council Regulation (EEC) No 2506/88 instituting a Community programme to assist the conversion of shipbuilding areas (Renaval programme) (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: European construction;  Europe;  mechanical engineering;  industrial structures and policy;  economic policy
 Date Published: 1991-02-27

 Avis juridique important|31991D010191/101/EEC: Commission Decision of 18 February 1991 concerning the areas referred to in Article 3 (2) of Council Regulation (EEC) No 2506/88 instituting a Community programme to assist the conversion of shipbuilding areas (Renaval programme) (Only the French and Dutch texts are authentic) Official Journal L 052 , 27/02/1991 P. 0049 - 0049COMMISSION DECISION of 18 February 1991 concerning the areas referred to in Article 3 (2) of Council Regulation (EEC) No 2506/88 instituting a Community programme to assist the conversion of shipbuilding areas (Renaval programme) (Only the Dutch and French texts are authentic) (91/101/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2506/88 of 26 July 1988 instituting a Community programme to assist the conversion of shipbuilding areas (Renaval programme) (1), and in particular Article 3 (2) thereof, Whereas Article 3 (2) of Regulation (EEC) No 2506/88 stipulates that the Community programme shall apply to areas which satisfy the criteria specified in Article 3 (1) of that Regulation; Whereas the Member States concerned must submit an application for approval of the areas to which the Community programme is to apply; whereas Belgium has submitted such an application to the Commission; Whereas the St Niklaas-Antwerpen area, comprising the communes of Antwerpen, Hemiksem, Boom, Willebroek, Puurs, Kruibeke and Temse in the districts of St Niklaas, Antwerpen and Mechelen satisfy the abovementioned criteria, HAS ADOPTED THIS DECISION: Article 1 The St Niklaas-Antwerpen area, comprising the communes of Antwerpen, Hemiksem, Boom, Willebroek, Puurs, Kruibeke and Temse in the districts of St Niklaas, Antwerpen and Mechelen in Belgium is hereby found to satisfy the criteria in Article 3 (1) of Council Regulation (EEC) No 2506/88. The Community programme instituted by that Regulation shall therefore apply to this area. Article 2 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 18 February 1991. For the Commission Bruce MILLAN Member of the Commission (1) OJ No L 225, 15. 8. 1988, p. 24.